                  Case 19-16159-RAM                Doc 22        Filed 06/17/19         Page 1 of 2




                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA

IN RE: Raymond Canning                                                                               Case# 19-16159-RAM

              TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION (legal issues: 341)

The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's
Notice of Required Documents, prior deficiencies, and legal issues and thus objects as follows:
Trustee reserves the right to raise additional objections until all requested documents are timely provided.

_Objection to Exemption (specifics to be filed) to be heard with confirmation at I :30 pm not at 9:00 am
_Fee application needed (see court guideline 6)
   Ch 7 is$                    may increase as documents not provided D Tax refund D Valuations D Other
_ Good faith payment to unsecured creditors
__ Income understated per debtor's stubs$          taxes$          co-debtor stubs$            taxes$ _ __
_ Proof of household size (government ID w/ address) and income of all adults disclosed on Sch J and CMI
_Spouse's pay advices
__ Schedule J Expenses objectionable: D Provide Proof line                       D Line _ _ _ _ _ __
       ~Object to Schedule J expenses but debtor(s) are over median or 100% plan filed
X_ Expenses: documentation/calculation: CM! line \\o 1 2C\ 1


.E_ Plan does not pay debtor's ;alculation of disposable income CMI/DI 5'91. 0'5"  x 60 = $ 35, LIC..3. -
    D Pending income/expenses issues D Trustee believes D/I is understated (estimated D/I $ _ _ _ _ __,
D Feasibility or D plan payments reduce month _ _ or D balloon payment
___ Plan does not confotm to Applicable Commitment Period< 36 months< 60 months
    Info on transfer SOFA _ _ _ _ undisclosed                    D provide Tolling Agreement(s)
Other: _ _ _ _ _ _ _ _ _ _ __




----        --------~---------------




                                                                                )i?S Plan includes   100% Language
                         J~OO   2 1 ztW.
On or before 5 pm on                        , all documents/explanations with documented back up must be
received/filed to avoid dismissal. If documents are not timely filed/received by the trustee, the trustee may seek
dismissal of this case. IMPORTANT NOTICE: The debtor or debtor's attorney must appear at the confirmation
hearing even if they agree to the recommendation. The debtor may still be dismissed for failure to fund the plan if they
are delinquent in payments. Attorneys must upload all documents to Trustee through 13Documents.com.

THE PRO SE DEBTOR OR DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK
TO AN ATTORNEY BEFORE 2PM ONE BUSJNE,"SS DAY PRIOR TO THE CONFIRMATION HEARING TO
RESOLVE ALL OUTSTANDING ISSUES.
         I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's attorney
or by U.S. First Class pre-paid Mail on the pro se debtor on the same day filed with the Court.
 Submitted by
NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
                          Case 19-16159-RAM                Doc 22           Filed 06/17/19          Page 2 of 2



 RE: Raymond Canning                                                                                         Case# 19-16159 RAM
     TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION AND RECOMMENDATION (Pre 341)
   The Trustee reviewed Lhis case for Lhc meeting of creditors and found the following deficiencies from the Trustee's letter requesting
                          documents and thus objects as follows: Reviewed documents received prior to: 5/30/19
./ Tax returns: 2017 (Sch C only)                      Corporate Tax Returns:
      Photo ID                  LF 90                ./ LF 67         LF 10
      Plan does not fund properly
./ Calculation errors        Missing months/amounts           Inconsistent terms       Plan form completed incorrectly
      Attorney fee itemization or Fee Application needed (see court guideline 6)
      Missing 2016(B)
      Other provisions:      IVL                  100%        Lawsuit        Gambling        MMM
      Reaffirm, redeem or surrender Sch D or G creditor:
      MMM Motion not filed        Valuation motion not filed                        Lien Avoidance motion not filed
      Priority debt on Schedule E not in plan:
      Creditor in Plan is not listed in Schedules or has not filed a POC:
./ Creditor paid through the Plan has not filed a POC: Rushmore
      Object or Conform to Proof of Claim:       Miami-Dade County            Tax Certificate (DE#       )      Dept of Revenue
           ms
./    OTHER PLAN ISSUES: Section II. A. typo in months and atty section has math error.




      Real Estate FMV and Payoff:
      Non-Homestead Information Sheet:
      Vehicles FMV (NADA/Carmax), Reg and Payoff:
      Other:
      Bank Account Statements         3 months pre-petition



      Copy of check(s) and/or explanation:
      Explanation ofwithdrawal(s):
      401 K/Retirement/Pension                        Annuity                             Life Insurance Policy
     Domestic Support Obligation form complete with info: name, address and phone
./ Wage deduction order or Motion to waive
   BDQ & attachments                    Profit/loss             Balance Sheet
     Business Bank statements and checks          3 months pre-petition



   Affidavit of support
   Trustee reserves the right to raise additional objects until all requested documents arc timely provided. This deficiency is limited to
 missing documents only. The Trustee will file a Notice of Deficiency with additional document requested and legal issues raised after the
    34 l . meeting of creditors. I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's
                  attorney 01· by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Court.
   Submitted by NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
     *DOCUMENTS MUST BE RECEIVED OR FILED AND ISSUES ADDRESSED AT LEAST FOURTEEN DAYS PRIOR TO EACH
                               CONFIRMATION IIEARING TO AVOID DISMISSAL*
